Appellants undertake to present excuse for not having the statement of facts filed in time. It seems to have been mailed to the district judge and it is claimed that after approving the statement of facts it was returned by the judge to appellants' attorney who lived in another county, instead of delivering it to the clerk to be filed. There is no claim on appellants' part that their attorney requested the judge to deliver it to the clerk upon approval. On the other hand, the judge makes affidavit to the fact that after approving the statement of facts he returned it to appellants' attorney as specifically requested to do.
There is no sufficient showing excusing the delayed filing of the statement of facts.
The motion for rehearing is overruled.
Overruled.